EFFRON, Judge, with whom SULLIVAN, Judge, joins
(dissenting):
The use of pretextual telephone calls may constitute a legitimate investigative technique under the appropriate circumstances, but these calls may not be used in a manner that undermines the protections of Article 31, UCMJ, 10 USC § 831. The rights’ warning requirements of Article 31 are designed to protect servicemembers against “the effect of superior rank or official position,” United States v. Gibson, 3 USCMA 746, 752, 14 CMR 164, 170 (1954), where “there might be subtle pressure on a suspect to respond to an inquiry.” United States v. Duga, 10 MJ 206, 210 (CMA 1981); see United States v. Harvey, 37 MJ 140, 143 (CMA 1993). The reviewing court’s inquiry focuses on the status of the questioner and the perception of the accused. As to the latter, the court must ask “whether the person questioned perceived that the inquiry involved more than a casual conversation.” United States v. Duga, supra.
In Dugo, this Court, after focusing on the casual nature of the conversation between the accused and his friend and the fact that the accused did not perceive the inquiry to be official, concluded that Article 31 warnings were not required. 10 MJ at 211 (“casual conversation .between comrades”), and at 212 (“no subtle coercion”); see also Harvey, supra at 143-44. Similarly, the inquiry in undercover cases is whether the environment is coercive or informal. See, e.g., Gibson, supra at 753, 14 CMR at 171 (questioning by fellow inmate in pretrial confinement was a “conversation between equals”).
The role of appellant’s commander in setting up the conversation in the present ease distinguishes it from our precedents. See, e.g., United States v. White, 48 MJ 251 (1998) (no coercion on the accused to participate in the call); cf. United States v. Lemaster, 40 MJ 178 (CMA 1994) (OSI agent and informant as seller and buyer in drug transaction constituted improper inducement). In the case before us, immediately upon appellant’s return from a temporary duty assignment, his commander told him to go home and call his daughter. Appellant testified that he believed that his commander’s directive was an order. The transcript of the telephone conversation also indicates that, although appellant was suspicious of the call, he believed that he had to respond to the questions from his daughter. He asked her several times why she had called him, told her that she did not sound like herself, stated that she was acting like a lawyer, and said that he needed to contact a lawyer.
Because appellant’s commander directed appellant to participate in the conversation, the fact that the commander “was not on [appellant’s] mind” after the call began is not *270particularly significant. The record makes it clear that appellant did not view this conversation as “casual” and that he was compelled to participate in it. Under those circumstances, Article 31 warnings were required under Duga.
At trial, the Government used appellant’s responses to his daughter’s questions against him, even though he did not confess to the charged offenses during the telephone interrogation. In the absence of a confession, the Government sought to prove appellant’s guilt by citing his failure to deny the accusations when he was confronted by his daughter during the telephone call. Cf. United States v. Cook, 48 MJ 64 (1998) (Once accused is under investigation, his silence and failure to deny accusations is not relevant to his guilt and cannot be used against him.). In short, appellant was compelled by a superior officer to participate in an unwarned interrogation and then convicted when he failed to deny the interrogator’s accusations. Article 31 protects servicemembers against being compelled to participate in an unwarned interrogation when the result of the interrogation could be used to obtain a conviction. See, e.g., Harvey, supra at 143; Duga, supra at 210; Gibson, supra at 752, 14 CMR at 170.
The military judge compounded these problems by applying the incorrect legal standard in ruling on the defense’s motion to suppress. The military judge focused on whether the conversation “involved the coercive pressure of a custodial interrogation,” which is the proper standard for warnings under Miranda v. Arizona, 384 U.S. 436, 86 S.Ct. 1602, 16 L.Ed.2d 694 (1966), not Article 31 warnings. Article 31 protections may apply even if there is no “custodial interrogation.” The Court of Criminal Appeals did not acknowledge or correct this error.
Because there is a direct relationship between the content of the audiotape (i.e., appellant’s failure to deny the daughter’s allegations) and appellant’s petition for new trial — which is based on the daughter’s recantation of her statement — we should remand this case for a hearing under United States v. DuBay, 17 USCMA 147, 37 CMR 411 (1967), to consider the issue of the reliability of the daughter’s recantation and whether the petition for new trial should be granted.